

117 S2026 IS: To authorize appropriations for the Global Engagement Center of the Department of State.
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2026IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Portman (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize appropriations for the Global Engagement Center of the Department of State.1.Authorization of appropriations for Global Engagement CenterThere is authorized to be appropriated $150,000,000 for fiscal year 2022 for the Global Engagement Center of the Department of State to counter foreign state and non-state sponsored propaganda and disinformation. 